DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0031296 A1 (hereunder Hoheisel).
With respect to independent claim 1, Hoheisel teaches in Fig. 2 an apparatus suitable for detecting x-ray, comprising:
a plurality of chips, each chip comprising an X-ray absorption layer configured to generate an electrical signal from an X-ray photon incident on the X-ray absorption layer 14and an electronics layer 9 comprising an electronics system configured to process or interpret the electrical signal;
wherein the chips are mounted to a flexible board 16.
With respect to dependent claim 2, Hoheisel teaches wherein the board is of an electrically insulating material as disclosed in paragraph [0033].

With respect to dependent claim 3, Hoheisel teaches wherein the electrically insulating material is a resin PET as disclosed in paragraph [0033], a fiberglass, or a plastic. 
With respect to dependent claim 7, in Fig. 2 Hoheisel teaches wherein the board is bendable.
With respect to dependent claim 9, Hoheisel teaches wherein the X-ray absorption layer comprises a diode as disclosed in paragraph [0015].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel.
The teaching of Hoheisel has been discussed above.
With respect to dependent claim 4, Hoheisel is silent with wherein the electronics layer is embedded in the board.
	However, Hoheisel teaches measurement sensors 9 on the flexible substrate. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hoheisel so as to have the limitation of wherein the electronics layer is embedded in the board as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel further in view of US 2008/0296708 A1 (hereunder Wodnicki).
The teaching of Hoheisel has been discussed above.
With respect to dependent claim 5, Hoheisel is silent with wherein the board comprises vias electrically connected to the electronics system.
26. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hoheisel in order to have a desired connecting wires. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel further in view of US 2014/0321601 A1 (hereunder Koduri).
The teaching of Hoheisel has been discussed above.
With respect to dependent claim 6, Hoheisel is silent with wherein the board comprises transmission lines electrically connected to the electronics system.
	In Fig. 7 Koduri teaches wherein the board 110 comprises transmission lines electrically connected to the electronics system. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hoheisel in order to have connecting wires from electric layer to desired substrate. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 8, Koduri teaches in Fig. 9 wherein the board comprises transmission lines electrically connecting the electronics systems of at least some of the chips.
Allowable Subject Matter
Claims 10 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 10, the prior art of record fails to teach or reasonably suggest:
wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold;
wherein the controller is configured to activate the second voltage comparator during the time delay;
wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884